Citation Nr: 1028445	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986 
and from December 1986 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  In November 2008, the Board 
remanded the above matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2008 remand, the RO was instructed to ensure that 
the Veteran has been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
and the Court's recent guidance in the case of Vazquez-Flores v. 
Peake in connection with his current claim, including the 
criteria necessary for entitlement to a higher evaluation for his 
disability.  However, no Vaquez letter was processed.  The United 
States Court of Appeals for Veterans Claims (Court) has indicated 
that a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of the 
Board to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that the Veteran submitted a Disability Report 
Appeal with the Social Security Administration (SSA) in July 
2006.  The record does not reflect an attempt by VA to secure 
copies of the SSA determinations pertaining to the claimant or 
the medical records considered in conjunction with those 
determinations.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of SSA 
are constructively in possession of VA (See 38 C.F.R. § 3.201), 
and that if VA does not seek to secure such records from SSA, it 
violates its duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a).  Memorandum decisions of the Court and Joint Motions 
by the parties endorsed by the Court have consistently adhered to 
this precedent.  

The Veteran's wife stated in June 2010 that the Veteran has 
received VA outpatient treatment since January 2010.  The Board 
finds that the RO/AMC should make an attempt and obtain these VA 
treatment records.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's recent guidance 
in the case of Vazquez-Flores v. Peake in 
connection with his current claim, 
including the criteria necessary for 
entitlement to a higher evaluation for his 
disability.  

2.  The RO should secure from SSA copies of 
their determinations on the Veteran's 
claims for SSA disability benefits, as well 
as copies of the complete medical records 
considered in conjunction with those 
determinations.  Upon receipt of those 
records, the RO should review them and 
arrange for any further development 
suggested by the information therein.  

3.  Obtain all records of the Veteran's 
treatment records from VA medical 
facilities, specifically treatment dated 
from January 2010.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, documentation 
stating such should be incorporated into 
the claims file.

4.  Then the RO should readjudicate the 
matter on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


